     Case 3:20-cv-00898-CAB-KSC Document 4 Filed 06/23/20 PageID.24 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN WAYNE BONILLA,                               Case No.: 3:20-cv-00898-CAB-KSC
     CDCR #J-48500,
12
                                        Plaintiff,       ORDER:
13
                          vs.                            1) DENYING MOTION TO
14
                                                         PROCEED IN FORMA PAUPERIS
15   JOHN A. HOUSTON,                                    AS BARRED BY 28 U.S.C. § 1915(g)
                                                         [ECF No. 3]
16                                   Defendants.
17                                                       AND
18
                                                         2) DISMISSING CIVIL ACTION
19                                                       FOR FAILURE TO PAY FILING
                                                         FEE REQUIRED BY 28 U.S.C.
20
                                                         § 1914(a)
21
22
23
24
25         Plaintiff Steven Wayne Bonilla, proceeding pro se and currently incarcerated at San
26   Quentin State Prison has filed a civil rights complaint. (See ECF No. 1, Compl.)
27         On May 19, 2020, the Court dismissed Plaintiff’s Complaint for failure to pay the
28   filing fee required by 28 U.S.C. Section 1914(a) and/or to file a motion to proceed in forma

                                                     1
                                                                             3:20-cv-00898-CAB-KSC
     Case 3:20-cv-00898-CAB-KSC Document 4 Filed 06/23/20 PageID.25 Page 2 of 5



 1   pauperis (“IFP”) pursuant to 28 U.S.C. Section 1915(a), and granted Plaintiff thirty days
 2   leave in which to pay the filing fee or file a complete motion to proceed IFP. (See ECF
 3   No. 2, at 2-3.) On June 17, 2020, Plaintiff filed a Motion to Proceed IFP pursuant to 28
 4   U.S.C. Section 1915(a). (See ECF No. 3.)
 5   I.    Motion to Proceed IFP
 6         A.     Standard of Review
 7         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cnty.
 8   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners, like Plaintiff, however,
 9   “face an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount
10   of a filing fee,” in “increments” as provided by 28 U.S.C. Section 1915(a)(3)(b), Williams
11   v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act
12   (“PLRA”) amended Section 1915 to preclude the privilege to proceed IFP:
13                . . . if [a] prisoner has, on 3 or more prior occasions, while
                  incarcerated or detained in any facility, brought an action or
14
                  appeal in a court of the United States that was dismissed on the
15                grounds that it is frivolous, malicious, or fails to state a claim
                  upon which relief can be granted, unless the prisoner is under
16
                  imminent danger of serious physical injury.
17
18   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
19   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
20         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
21   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
22   “Cervantes”) (stating that under the PLRA, “[p]risoners who have repeatedly brought
23   unsuccessful suits may entirely be barred from IFP status under the three strikes
24   rule . . . .”). The objective of the PLRA is to further “the congressional goal of reducing
25   frivolous prisoner litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312
26   (9th Cir. 1997). “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims
27   dismissed both before and after the statute’s effective date.” Id. at 1311.
28   ///
                                                   2
                                                                              3:20-cv-00898-CAB-KSC
     Case 3:20-cv-00898-CAB-KSC Document 4 Filed 06/23/20 PageID.26 Page 3 of 5



 1          “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
 2   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
 3   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
 4   styles such dismissal as a denial of the prisoner’s application to file the action without
 5   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
 6   When courts “review a dismissal to determine whether it counts as a strike, the style of the
 7   dismissal or the procedural posture is immaterial. Instead, the central question is whether
 8   the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-
 9   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738
10   F.3d 607, 615 (4th Cir. 2013)). “When . . . presented with multiple claims within a single
11   action,” however, courts may “assess a PLRA strike only when the case as a whole is
12   dismissed for a qualifying reason under the Act.” Hoffman v. Pulido, 928 F.3d 1147, 1152
13   (9th Cir. 2019) (citing Washington v. L.A. Cnty. Sheriff’s Dep’t, 833 F.3d 1048, 1057 (9th
14   Cir. 2016)).
15          Once a prisoner has accumulated three strikes, he is prohibited by Section 1915(g)
16   from pursuing any other IFP action in federal court unless he can show he is facing
17   “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493
18   F.3d at 1051-52 (noting Section 1915(g)’s exception for IFP complaints which “make[] a
19   plausible allegation that the prisoner faced ‘imminent danger of serious physical injury’ at
20   the time of filing.”).
21          B.      Discussion
22          As a preliminary matter, the Court has reviewed Plaintiff’s Complaint and finds that
23   it does not contain any “plausible allegations” to suggest that he “faced ‘imminent danger
24   of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d at 1055 (quoting 28
25   U.S.C. § 1915(g)). Instead, Plaintiff asks that his Alameda County judgment of conviction
26   be declared void for lack of subject-matter jurisdiction. (Compl. at 2.)
27          While Defendants typically carry the initial burden to produce evidence
28   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
                                                   3
                                                                                3:20-cv-00898-CAB-KSC
     Case 3:20-cv-00898-CAB-KSC Document 4 Filed 06/23/20 PageID.27 Page 4 of 5



 1   some instances, the district court docket may be sufficient to show that a prior dismissal
 2   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id.
 3   at 1120. That is true here.
 4          Based on the dockets of many court proceedings available on PACER, 1 this Court
 5   finds that Plaintiff Steven Wayne Bonilla, identified as CDCR #J-48500, while
 6   incarcerated, has had dozens of prisoner civil actions or appeals dismissed on the grounds
 7   that they were frivolous, malicious, or failed to state a claim upon which relief may be
 8   granted. See In re Steven Bonilla, 2012 WL 216401, at *1 (N.D. Cal. Jan. 24, 2012) (noting
 9   Plaintiff’s litigation history in the Northern District of California, including the dismissal
10   of 34 pro se civil rights actions between June 1 and October 31, 2011 alone, which were
11   dismissed “because the allegations in [his] complaints d[id] not state a claim for relief
12   under § 1983.”); id. at *3 (“The following five actions are DISMISSED without prejudice
13   and without leave to amend for failure to state a claim upon which relief may be granted:
14   Bonilla v. Superior Court of Alameda County, C 11-6306; Bonilla v. Alameda County
15   District Attorney’s Office, C 11-6307; Bonilla v. California Supreme Court, C 12-0026;
16   Bonilla v. Cullen, C 12-0027; Bonilla v. California Supreme Court, C 12-0206.”); id. at *3
17   n.1 (“The Court recently informed Plaintiff that, in accordance with 28 U.S.C. § 1915(g),
18   he no longer qualifies to proceed in forma pauperis in any civil rights action.” (citing In re
19   Steven Bonilla, Nos. C 11-3180, et seq. CW (PR), Order of Dismissal at 6:23-7:19)).
20          Accordingly, because Plaintiff has, while incarcerated, accumulated far more than
21   the three “strikes” permitted by Section 1915(g), and he fails to make any plausible
22   allegation that he faced imminent danger of serious physical injury at the time he filed this
23
24
     1
25     A court may take judicial notice of its own records, see Molus v. Swan, No. 3:05-cv-00452-MMA-WMc,
     2009 WL 160937, at *2 (S.D. Cal. Jan. 22, 2009) (citing United States v. Author Servs., 804 F.2d 1520,
26   1523 (9th Cir. 1986)); Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal.
     2015), and “‘may take notice of proceedings in other courts, both within and without the federal judicial
27   system, if those proceedings have a direct relation to matters at issue.’” Bias, 508 F.3d at 1225 (quoting
     Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States ex rel. Robinson
28   Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
                                                         4
                                                                                         3:20-cv-00898-CAB-KSC
     Case 3:20-cv-00898-CAB-KSC Document 4 Filed 06/23/20 PageID.28 Page 5 of 5



 1   case, he is not entitled to the privilege of proceeding IFP. See Cervantes, 493 F.3d at 1055;
 2   Rodriguez, 169 F.3d at 1180 (noting that 28 U.S.C. § 1915(g) “does not prevent all
 3   prisoners from accessing the courts; it only precludes prisoners with a history of abusing
 4   the legal system from continuing to abuse it while enjoying IFP status”); see also Franklin
 5   v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is
 6   itself a matter of privilege and not right.”).
 7   II.   Conclusion and Orders
 8         For the reasons set forth above, the Court DENIES Plaintiff’s Motion to Proceed
 9   IFP (ECF No. 3) as barred by 28 U.S.C. Section 1915(g), DISMISSES this civil action
10   based on Plaintiff’s failure to pay the civil filing fee required by 28 U.S.C. Section 1914(a),
11   CERTIFIES that an IFP appeal from this Order would not be taken in good faith pursuant
12   to 28 U.S.C. Section 1915(a)(3), and DIRECTS the Clerk of the Court to close the file.
13         IT IS SO ORDERED.
14   Dated: June 23, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      5
                                                                                3:20-cv-00898-CAB-KSC
